— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 2, 1975, which affirmed the decision of a referee holding the claimant ineligible to receive benefits effective January 27, 1975 because she was not available for employment. The record presented a question of fact as to whether the claimant’s efforts to secure employment were sufficiently diligent to satisfy the statutory requirement of availability. Factual issues, including credibility, are within the province of the board. The record contains substantial evidence which supports the determination of the board, and its finding that claimant was unavailable for employment may not, therefore, be disturbed by this court (Matter of Forsyth [Catherwood], 31 AD2d 707; Matter ofStuhl [Catherwood], 30 AD2d 595). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.